PER CURIAM:
Marvin L. Kotler petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to compel the production of information and his motion for expungement of criminal restitution. He seeks an order from this court directing the district court to act. Oui' review of the docket sheet reveals that the district court denied both of these motions on March 12, 2004. Accordingly, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED